IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 103 EM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
TYREE BASS,                                    :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.